Citation Nr: 0908387	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the Veteran's claims for service 
connection for migraine headaches and a right knee condition.  

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
migraine headaches had its onset during service.


CONCLUSIONS OF LAW

The criteria for service connection for migraine headaches 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including other organic diseases of the nervous system, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993). Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

At the outset, the Board observes that certain medical 
records from the VA Medical Centers in Milwaukee and Madison, 
Wisconsin, appear to be unavailable.  The record reflects 
that the RO requested all VA medical records dated since 
October 1970.  However, in April 2007 statements, the VA 
Medical Centers in Madison and Milwaukee indicated that 
efforts to obtain their records, dated from October 1970 to 
October 1992 and from February 2005 to the present, and from 
October 1970 to the present, respectively, had been 
unsuccessful and that further efforts to obtain those records 
would be futile.  The Veteran was given notice of these 
futile attempts and provided additional time to submit copies 
of these records if they were available to him.  This he has 
not done.  Thus, the Board finds that VA has met its 
obligation to search for records that might support his case.  
In any event, given the favorable disposition of this appeal, 
the Board finds that the Veteran has not been prejudiced by 
the Board's evaluation of his claim on the basis of the 
evidence of record. 

Here, the RO has adjudicated the claim for service connection 
for migraine headaches on a direct basis, and based on a 
secondary medical relationship to hearing loss.  38 C.F.R. § 
3.310.  In view of RO's June 2007 grant of service connection 
for vertigo, however, there is also the possibility of 
secondary service connection for migraines due to that 
specific service-connected disability.  The Board will thus 
consider and adjudicate this theory of entitlement since it 
is raised from the current record.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).

The evidence before the Board includes service treatment 
records, post-service private and VA medical records dated 
from December 1979 to February 2005, a report of an April 
2007 VA neurological examination, and written statements from 
the Veteran.  This evidence will be addressed as pertinent.  
Dela Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment of migraines or related 
problems.  On separation examination in September 1970, the 
Veteran did not report, nor did the clinical evaluation show, 
any neurological abnormalities.   

Post-service medical records reflect that in February 1971, 
the Veteran was afforded VA neurological and ear, nose, and 
throat (ENT) examinations in which he reported that he had 
been in a mortar zone in Vietnam, where he had incurred 
acoustic trauma and afterwards developed hearing loss and 
ringing in his ears.  Clinical evaluation was negative for 
any neurological abnormalities.  

In December 1979, the Veteran was hospitalized at a VA 
Medical Center for complaints of chronic headaches.  It was 
noted that he had suffered from headaches for approximately 
the last eight years and that these headaches had recently 
increased in frequency and severity.  The Veteran's head pain 
was characterized as a "bifrontal pressure-type headache 
with exacerbations of pain lasting several minutes."  He 
stated that the pain was "more or less constant with 
periodic aggravations," and was accompanied by visual 
disturbances and nausea, which were alleviated by over-the-
counter pain medication.  The Veteran further stated that he 
did not have a family history of headaches.  

On clinical examination, the Veteran's head, eye, ears, nose, 
and throat were all deemed to be within normal limits.  No 
neurological abnormalities were found. Based upon his 
reported symptoms, the clinical evaluation, and a review of 
his medical records, the VA treating provider determined that 
the Veteran had chronic headaches, presumably of a migraine 
variant, as well as sensorineural hearing loss.  

The record thereafter shows that the Veteran continued to 
receive treatment for migraine headaches on an ongoing basis.  
Specifically, VA medical records dated in March 2003, 
December 2004, February 2005, and May 2005 reflect treatment 
for complaints of light-headedness and "dizziness with 
movement," which at times was associated with migraine 
headaches.

In an assessment dated in December 2005, the Veteran's ENT 
physician indicated that the Veteran had "episodes of brief 
but spinning vertigo" for the past "20 to 30 years" and 
that he had a history of severe headaches "back in the 1970s 
and 1980s" that required hospitalization.  Additionally, the 
Veteran was noted to have a history of acoustic trauma in 
Vietnam, which occurred after "a mortar was fired very near 
to where he was standing."  Pertinent clinical findings, 
including a December 2004 Magnetic Resonance Imaging (MRI) 
study and a November 2005 physical examination were reviewed.  
On the basis of the Veteran's medical history, physical 
examination, and a review of his previous neurological tests, 
the VA ENT physician indicated that the Veteran's vertiginous 
symptoms were most likely "consistent with a poorly 
compensated peripheral vestibular weakness" and that there 
"may also be a component of increased sensitivity secondary 
to his headache history which potentially is a migraine 
headache."

In April 2007, the Veteran was afforded a VA neurological 
examination in which he reported that his migraine headaches 
occurred approximately seven to eight times per month and 
lasted "anywhere from a few hours to a couple of days."  He 
rated the intensity of his headaches as a 10 on scale of 1-10 
and stated that they were associated with nausea, 
photophobia, and phonophobia.  The Veteran stated that he had 
tried multiple medications in the past to treat his headaches 
and that "the only thing that worked" was Excedrin.  
Additionally, the Veteran reported that he had a long history 
of dizziness and treatment by VA ENT specialists.  It was 
noted that his current vertiginous symptoms were consistent 
with a poorly compensated peripheral vestibular weakness.  

Clinical evaluation revealed the Veteran to be alert, 
oriented, and in no acute distress.  His cranial nerves II 
through XII were tested in detail and found to be normal.  
There were no deficiencies with regard to strength or 
coordination.  Otoscopic evaluation revealed normal tympanic 
membranes bilaterally.

Based upon the results of the VA examination, the examiner 
concluded that the Veteran's migraine headaches were 
unrelated to his service-connected hearing loss and tinnitus 
and were also unrelated to his vertigo.  However, the 
examiner did not provide a rationale for his opinion, other 
than to state that the Veteran's VA treating providers had 
attributed his vertigo to "peripheral vestibular weakness."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the December 2005 medical 
assessment from the Veteran's VA ENT physician is more 
probative than the April 2007 VA neurological examiner's 
opinion.  The VA ENT physician had the benefit of observing 
the Veteran's physical condition for several years through 
diagnosing and treating him for vertigo and headaches.  
Additionally, the VA ENT physician provided an adequate 
rationale and basis for relating the Veteran's vertiginous 
symptoms to his headaches.  In contrast, there is no 
indication that the April 2007 VA examiner had ever treated 
the Veteran for headaches or vertigo prior to the time of the 
examination.  Therefore, the Board finds that the VA ENT 
physician's opinion regarding the relationship between the 
Veteran's service-connected vertigo and headaches carries the 
greater probative value.  

Additionally, as noted above, the Veteran's 1979 VA 
hospitalization report shows that he had had recurrent 
chronic headaches for approximately eight years.  This is 
significant because the Veteran did not file a claim of 
service connection at that time, or indeed for many years 
later, and thus his report is both probative and persuasive 
as to the onset of the condition.  Further, the medical 
evidence places the onset of the condition to 1971, which is 
within the one-year presumptive period after the Veteran's 
discharge from service.  See 38 C.F.R. § 3.309(a) (2008).

In addition, the Board finds that the statements of this 
decorated combat Veteran are consistent, credible, and 
probative as to continuity of symptomatology of migraine 
headaches and the association of such headaches with his 
service-connected vertigo.  

In sum, while the Board has considered the negative nexus 
opinion offered by the VA examiner in April 2007, the Board 
finds that, overall, the balance of positive and negative 
evidence is at the very least in relative equipoise.  The 
Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails). 38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, service connection for migraine headaches is 
warranted. 


ORDER

Service connection for migraine headaches is granted.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim for service connection for a right 
knee condition.

The Veteran contends that his current right knee condition is 
traceable to an in-service shell fragment wound to the muscle 
group XI of his lower right leg.  Service connection has been 
in effect for the residuals of that in-service injury since 
October 1970.

Service treatment records reveal that in May 1970, the 
Veteran stepped on a landmine, which exploded after he had 
taken several steps from it, resulting in a shrapnel wound to 
his right medial leg above the ankle.  He was hospitalized 
for approximately one month for his injury and did not 
experience any initial complications after that time.  
However, the Veteran reports that several years later, in 
1987 or 1988, he developed a painful sore on his right knee, 
which he determined, on self-examination, to be caused by a 
"small metallic foreign body" lodged in the posterior 
aspect of his knee.  The Veteran removed the foreign body 
from his knee, but did not seek immediate medical attention.  
Over time, however, the Veteran developed increased right 
knee pain.  He had a right knee arthroscopy in April 2003 and 
four months later was afforded a VA joints examination.

On that August 2003 VA joints examination, the Veteran 
recounted the details of his in-service injury and stated his 
belief that some of the shrapnel from the exploding landmine 
subsequently became lodged in his right knee.  He reported 
that his current right knee pain was confined primarily to 
the medial aspect of the knee in "the same area with the 
foreign body which was described earlier came from."  It was 
noted that his current right knee condition was manifested by 
stiffness, instability, and occasional swelling, and that it 
also limited his ability to walk and engage in physical 
activities.  In this regard, the Veteran stated that he had 
recently quit his job as a bartender due to his inability to 
be on his feet for extended periods of time.

Physical examination revealed a well-healed scar over the 
medial aspect of his right lower leg as well as surgical 
incision marks from the April 2003 knee arthroscopy.  
Additionally, the Veteran was found to have a "small area of 
abnormal skin along with posterior medial aspect of his knee 
in the popliteal fossa."  This area of "very faint" 
discolored skin was approximately 1 cm x 5 mm in size, and 
was not manifested by inflexibility or limitations of motion 
or function.  He had slightly diminished strength in the 
right knee, and pain at the extremes of knee flexion and 
extension with some flare-ups of right knee pain 
demonstrated.  He was noted to walk with an antalgic gait 
favoring his right lower extremity due to right knee pain.

Based upon the Veteran's statements, the clinical 
examination, and a review of his pertinent medical records, 
the VA examiner attributed the Veteran's current right knee 
pain and instability to an injury to his anterior cruciate 
ligament (ACL) and related degenerative changes, primarily in 
the medial compartment of his knee.  The examiner 
acknowledged that "while it unusual for this relatively 
young gentleman to have what appears to be unilateral 
degenerative joint disease in his right knee it is hard to 
attribute this to either the known shrapnel injury to his 
left leg or the possible foreign body that came from his 
popliteal fossa."  Additionally, the examiner noted that the 
Veteran had ACL instability due to a prior ACL injury that 
may have "occurred at the time of the shrapnel blast perhaps 
in a fall or twisting motion at the time of the explosion."  
However, the examiner stated that he could not "correlate 
this ligamentous injury to the injuries that he suffered 
following a land mine explosion while on active duty," and 
that the ACL "most likely occurred at some other time."  
Significantly, the examiner acknowledged that it was 
difficult to pinpoint at what other time that ACL injury may 
have occurred.  Nevertheless, the examiner concluded that the 
degenerative changes in his right knee were "most likely not 
related to his in-service injury," but rather to an ACL 
injury "which cannot be directly correlated to his in-
service injury."  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion when it is 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

As noted above, the Veteran in this case has already been 
provided with a VA examination in which the degenerative 
changes in his right knee were found not to be related to May 
1970 in-service shrapnel injury.  Significantly, however, 
that VA examiner's opinion mischaracterized the nature of the 
Veteran's in-service injury, indicating that it was a 
"shrapnel injury to his left leg," when the service 
treatment records clearly indicate that it was an injury to 
the Veteran's right lower extremity.  Additionally, 
notwithstanding his negative finding of an etiological nexus 
between the Veteran's current right knee problems and 
service, the VA examiner acknowledged that the Veteran had no 
other reports of right leg injuries aside from his May 1970 
shrapnel wound, and that it was unusual for a man of his 
relatively young age to have unilateral degenerative joint 
disease.  Further, the examiner left open the possibility 
that the Veteran's right knee problems may have "occurred at 
the time of the shrapnel blast perhaps in a fall or twisting 
motion at the time of the explosion."  For these reasons, 
the Board finds that, while the VA examiner's findings, 
standing alone, are stated in terms that are too speculative 
to warrant a grant of service connection, those findings, in 
combination with other clinical evidence of record and the 
Veteran's own credible testimony regarding the onset of his 
current right knee condition and its relationship to his 
service-connected combat injury, indicate that his current 
right knee condition may be associated with service.  

The Board finds that the evidence suggests a link between the 
Veteran's right knee condition and his military service.  
38 C.F.R. § 3.159(c)(4).  Thus, remand is necessary in order 
to obtain an additional VA examination with a medical opinion 
as to the etiology of that disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any right knee condition.  The claims 
folder should be made available to and be 
reviewed by the examiner.  The examiner 
must opine as to whether it is at least 
as likely as not that the Veteran has any 
right knee condition that is related to 
or had its onset in service, or to any 
symptoms shown within one year of his 
separation from service.  The rationale 
for all opinions must be explained in 
detail.  The examiner must specifically 
consider the Veteran's combat status and 
his testimony about having found and 
removed a "small metallic foreign body" 
lodged in the posterior aspect of his 
right knee, which he attributed to a May 
1970 in-service right leg shrapnel 
injury.  Additionally, the VA examiner 
should reconcile his or her opinion with 
all other clinical evidence of record, 
including the August 2003 examiner's 
negative nexus opinion, which 
nevertheless suggests that the Veteran's 
current right knee problems may have had 
their onset at the time of his May 1970 
combat injury.  

2.  Then, readjudicate the claim on 
appeal.  If action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


